      2:21-cv-02207-RMG          Date Filed 08/25/21       Entry Number 10        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 Jill Pickett,                                  )
                                                )   C.A. No. 2:21-cv-2207-RMG
         Plaintiff,                             )
                                                )
 v.                                             )
                                                )             ORDER AND OPINION
 Publix Asset Management Company,               )
 Store No. 1646                                 )
                                                )
         Defendants.                            )
                                                )

        The matter is before the Court upon Defendant Publix Super Markets, Inc., Store No. 1646

and Plaintiff Jill Pickett’s consent motion to remand. (Dkt. No. 1).1 On June 18, 2021, Plaintiff

originally filed a Complaint in the Court of Common Pleas for Charleston County, South Carolina.

(Dkt. No. 1-3). Plaintiff alleges she slipped and fell on a slippery substance while walking through

Defendant’s store. (Id. at 3).

        On July 20, 2021, Defendant removed the case invoking the Court’s diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a). (Dkt. No. 1). The notice of removal alleges that Plaintiff is a

resident of Mecklenburg County, North Carolina. (Dkt. No. 1 at 2). The notice of removal alleges

that Defendant is a limited liability company organized under the laws of the State of Florida with

its principal place of business also located in Florida. (Id.). The notice of removal alleges that the

amount in controversy exceeds $75,000.00. (Id.).

        Notwithstanding Defendant’s allegations, Plaintiff does not seek money damages in its

complaint more than $75,000.00. The Complaint alleges that Plaintiff seeks actual and punitive

damages not to exceed $74,999.00. (Dkt. No. 1-3 at ¶ 17). On July 28, 2021, the parties filed a


1
  In the motion for remand, Defendant indicates that it has been incorrectly identified in the
Complaint as “Publix Asset Management Company, Store No. 1646.” (Dkt. No. 1 at 1).
      2:21-cv-02207-RMG           Date Filed 08/25/21       Entry Number 10         Page 2 of 3




consent motion to remand, indicating that “Plaintiff stipulates that a verdict in this case will not

exceed $75,000.00 and should a jury return a verdict more than $75,000.00 she will accept

$75,000.00 to fully satisfy that judgment no matter the amount awarded.” (Dkt. No. 7).

       A civil action brought in a state court may be removed to federal court if the federal court

would have original jurisdiction. 28 U.S.C. § 1441(a). A federal court has “original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or the value of $75,000.00 and

is between citizens of different states.” 28 U.S.C. § 1332(a). In cases in which the district court’s

jurisdiction is based on diversity of citizenship, the burden of establishing federal jurisdiction rests

upon the party seeking removal. Strawn v. AT & T Mobility LLC, 530 F.3d 293, 298 (4th Cir.

2008). In most cases, the “sum claimed by the plaintiff controls” the amount in controversy

determination. JTH Tax, Inc. v. Frashier, 624 F.3d 635, 638 (4th Cir. 2010). The amount in

controversy is generally determined at the time the action is commenced and at the time of

removal. Stanley v. Auto-Owners, Ins. Co., 423 F. Supp. 3d 225, 228 (D.S.C. 2019).

       As the Plaintiff claimed a sum less than the amount in controversy in the original complaint

and the parties now represent the amount in controversy is not met, diversity jurisdiction does not

exist in this case. Defendant’s notice of removal cites no other basis for the Court’s jurisdiction.

Thus, remanding this case to state court is proper as the Court lacks subject matter jurisdiction.

       For the reasons stated above, the consent motion to remand is GRANTED. (Dkt. No. 8).

The Court REMANDS this case to the Court of Common Pleas for Charleston County, South

Carolina.

       AND IT IS SO ORDERED.

                                                       s/ Richard M. Gergel
                                                       Richard M. Gergel
                                                       United States District Judge



                                                   2
     2:21-cv-02207-RMG       Date Filed 08/25/21   Entry Number 10   Page 3 of 3




August 24, 2021
Charleston, South Carolina




                                           3
